Citation Nr: 1547707	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for skin cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied the Veteran service connection for actinic keratosis, based essentially on a finding that such disability was not shown to be related to service, to include exposure to Agent Orange therein. 

2.  Evidence received since the February 2009 rating decision does not tend to relate actinic keratosis to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for actinic keratosis, and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed February 2009 rating decision denied the Veteran service connection for skin cancer, based essentially on a finding that such disability was not shown to be related to service, to include exposure to Agent Orange therein. 

4.  Evidence received since the February 2009 rating decision does not tend to relate skin cancer to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for skin cancer, and does not raise a reasonable possibility of substantiating such claim.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for actinic keratosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for skin cancer may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter also complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show his skin was normal on the service separation examination in December 1970.

VA outpatient treatment records show that in July 2007, the Veteran was seen for skin lesions.  It was noted he had a history of excision of some form of skin cancer.  The impressions were actinic keratosis, excision of skin cancer from the forehead in 1990, and two suspicious skin lesions.  An October 2008 addendum notes he had a history of excessive sun exposure.  He presented with multiple scaling lesions that were consistent with actinic keratoses.

A February 2009 rating decision denied service connection for skin cancer and actinic keratosis on the basis that the conditions were not shown in service and are not listed as diseases presumed to be related to exposure to Agent Orange.  He was notified of that determination, and did not appeal it.  

Evidence received since the February 2009 rating decision includes VA outpatient treatment records from 2010 to 2014 show ongoing treatment for actinic keratoses and skin lesions.  In July 2013 it was noted that the Veteran had a history of non-melanoma skin cancer.  He presented with solar skin damage and multiple scaling lesions consistent with actinic keratoses.  Later that month, it was noted that he had recently had squamous cell carcinoma of the upper lip.  

The Veteran did not appeal the February 2009 rating decision that denied service connection for actinic keratosis and for skin cancer or he did not submit new and material evidence in those matters in the following year.  Therefore, the February 2009 rating decision is final, and may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claims of service connection for actinic keratosis and skin cancer were previously denied on the basis that they were not shown to be related to service or to exposure to Agent Orange.  Therefore, for evidence received since to relate to the unestablished fact necessary to substantiate the claims (and be new and material), it would have to tend to show that actinic keratosis or skin cancer is related to service.

The additional evidence received includes recent VA outpatient treatment records and the Veteran's testimony at the July 2015 hearing before the undersigned.  As noted above, the treatment records show current treatment for actinic keratosis and skin cancer.  Such evidence is cumulative, and therefore not new.  It was previously shown, and is not in dispute, that the veteran has such disabilities.  Therefore the additional evidence received is not new and material, and the claims of service connection for actinic keratosis and skin cancer may not be reopened.  

During the July 2015 hearing, the Veteran was informed that he needed to provide a medical opinion that related actinic keratosis and/or skin cancer to service, to include exposure to Agent Orange or the sun.  At his requested he was afforded a 90 day abeyance period to do so.  Nothing further has been received.  Thus, nothing added to the record since the February 2009 rating decision relates to the unestablished fact necessary to substantiate the claims, or raises a reasonable possibility of substantiating the claims.  The record remains devoid of evidence linking the claimed disabilities to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for actinic keratosis and skin cancer may not be reopened.


ORDER

The appeals to reopen claims of service connection for actinic keratosis and skin cancer are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


